Citation Nr: 1547672	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-45 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for hypertension.

2. Entitlement to service connection for anemia.

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

6. Entitlement to a rating in excess of 30 percent for pulmonary sarcoidosis.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 1979 and June 1983 to March 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, October 2009, and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in a September 2015 hearing.  The hearing transcript was associated with the file and reviewed.

The sleep apnea and pulmonary sarcoidosis claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2011 statement, the Veteran withdrew his appeal of the denial of service connection for anemia before promulgation of a decision on the appeal.

2. The claim of service connection for hypertension was denied in a May 2005 determination by the RO; the Veteran appealed but did not file a timely substantive appeal to the Board, and no new and material evidence was received within one year.  New and material evidence was subsequently received.

3. The evidence is at least in equipoise to find hypertension began in service.

4. The evidence shows that erectile dysfunction is secondary to hypertension.


CONCLUSIONS OF LAW

1. Regarding the issue of service connection for anemia, the criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The May 2005 RO denial of service connection for hypertension became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

3. The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4. The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In a March 2011 statement to VA, the Veteran indicated that he wished to withdraw his appeal of the denial of service connection for anemia in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of service connection for anemia, and the appeal is dismissed.  See 38 C.F.R. § 20.202.

II. Procedural duties

As the Board's decision reopens the claim for hypertension and grants service connection for hypertension and erectile dysfunction, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is unnecessary.

III. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued rating decisions in March 2004 and May 2005 denying the Veteran's claim of service connection for hypertension.  The RO found no evidence showing that hypertension was treated or diagnosed in service or within one year of separation.  The Veteran appealed the latter denial, and the RO issued a statement of the case (SOC) in July 2005.  The Veteran did not file a substantive appeal within 60 days of the SOC and therefore, did not perfect his appeal to the Board.  Additionally, no new evidence was received within one year of the rating decision.  The May 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104; 20.202.

The evidence at the time of the last final May 2005 denial included service records, statements from the Veteran, private and VA treatment records, an opinion from Dr. JTG, and a VA examination.  The evidence showed a current diagnosis, in-service blood pressure readings, and a positive opinion from Dr. JTG that hypertension began in service.  Since the last final denial of hypertension, the Veteran submitted two more positive opinions relating to the onset of hypertension and VA obtained medical examinations and opinions.  This evidence is new, and the medical opinions relate to an unestablished fact necessary to substantiate the claim: in-service onset.  New and material evidence has been received, and the claim for service connection for hypertension is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  

IV. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

Service connection for certain chronic diseases, including hypertension, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more during or within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to diagnose hypertension or determine its cause, as this requires specialized knowledge and medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran's statements credible; he has been detailed and generally consistent.

The Board reviewed the evidence and finds that the criteria for service connection for hypertension and erectile dysfunction have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current hypertension and erectile dysfunction.  VA treatment records show diagnoses and treatment for hypertension and erectile dysfunction.  The VA examiners in March 2010 and February 2013 diagnosed hypertension.  The March 2010 VA examiner also diagnosed erectile dysfunction.  

Next, the evidence shows that hypertension began in service.  Service treatment records document numerous blood pressure readings, some normal and some elevated.  At the Board hearing, the Veteran reported that he was told he had hypertension right before he separated from the military and did not have treatment for it in service.  He reportedly started treatment for hypertension in the first year after separation.  The Veteran marked high blood pressure on a medical questionnaire in November 1990.  On the bottom of the questionnaire, a medical provider noted history of hypertension for two years, no symptoms now.  The questionnaire is evidence of an in-service diagnosis of hypertension.  

Further, the Veteran provided positive opinions from Dr. JTG in September 2004 and August 2011 and from Dr. SM in August 2009.  Both doctors found that the Veteran's service records showed an onset of hypertension in service.  Two VA examiners in March 2010, February 2013, and May 2013 provided negative opinions, citing evidence of post-service diagnosis and finding the in-service blood pressure readings insufficient to diagnose hypertension at the time of service.  The Board finds neither the positive nor negative opinions to be of higher persuasive or probative value and thus the record is in a state of relative equipoise.  In cases of equipoise, the benefit of the doubt goes to the veteran.  38 C.F.R. § 3.102.  Thus, the Board finds hypertension had its onset in service.  As hypertension is considered a chronic disease, current hypertension is presumed connected to service based on in-service onset of the disease, and service connection is warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran asserts that his erectile dysfunction is associated with hypertension.  Indeed, the March 2010 VA examiner concluded that erectile dysfunction is at least as likely as not secondary to hypertension medication use.  There is no evidence to the contrary.  Therefore, service connection for erectile dysfunction is established on a secondary basis.  See 38 C.F.R. §§ 3.303, 3.310.      

						(CONTINUED ON NEXT PAGE)




ORDER

The appeal for service connection for anemia is dismissed.

The petition to reopen the claim of service connection for hypertension is granted.

Service connection for hypertension is granted.

Service connection for erectile dysfunction is granted.


REMAND

During the pendency of the appeal for hypertension and erectile dysfunction, the Veteran appealed the denial of service connection for sleep apnea and a higher rating for pulmonary sarcoidosis in a notice of disagreement received in September 2015.  (Because the claim of service connection for sleep apnea had been previously denied in an unappealed April 2009 rating decision, the Board has recharacterized the issue as noted on the title page of this decision.)  The AOJ has not issued a statement of the case (SOC) on those issues.  As such, the Board has no discretion, and the issues of service connection for sleep apnea and increased rating for pulmonary sarcoidosis must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal on the issue of whether new and material evidence has been received to reopen a claim of service connection for sleep apnea and on the issue of entitlement to an increased rating for pulmonary sarcoidosis and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


